Citation Nr: 1039987	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected PTSD, to include 
on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 
1969, and from July 1987 to May 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2008 rating decision, in which the RO denied the 
Veteran's claim of a rating in excess of 50 percent for PTSD.  In 
March 2008, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in April 2008, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in May 2008.

In May 2010, the Veteran and his spouse testified during a Board 
video-conference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

In June 2010, the Veteran's representative submitted additional 
medical evidence directly to the Board, with a waiver of initial 
RO consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. 
§ 20.1304 (2009).  

For reasons expressed in more detail, below, the Board has 
recharacterized the appeal as encompassing-in addition to the 
claim for a higher rating for PTSD, noted above-the claim for a 
TDIU due to PTSD, both to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b) (as reflected on the title page).

The Board's vacatur and decision addressing the claim for a 
rating in excess of 50 percent for service-connected PTSD, to 
include on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321, is set forth below.  The claim for a TDIU, to include on 
an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is 
addressed in the remand following the order; that matter is being 
remanded to the RO, via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  On June 21, 2010, the Board issued a decision as to a rating 
in excess of 50 percent for PTSD, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321, and a TDIU due to 
service-connected PTSD, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b).

2.  On June 3, 2010, the Board received a relevant VA treatment 
records from the Veteran's treating psychologist regarding PTSD 
that had not been associated with the claims file at the time the 
June 21, 2010 decision was issued.

3.  All notification and development actions needed to fairly 
adjudicate the matter herein decided have been accomplished.

4.  Pertinent to the December 2007 claim for increase and prior 
to May 12, 2010, the Veteran's psychiatric symptoms primarily 
included irritability, nightmares, flashbacks, sleep disturbance, 
panic attacks, outbursts of anger, hypervigilance, and social 
isolation; overall, these symptoms are indicative of no more than 
occupational and social impairment with reduced reliability and 
productivity.

5.  Beginning the date of a May 12, 2010 VA psychology summary, 
the Veteran's psychiatric symptoms have primarily severe 
hypervigilance, exaggerated startle response, avoidance, memory 
problems, increased anxiety, panic attacks, poor concentration, 
depression, impaired impulse control, neglect of personal 
appearance and hygiene, difficulty adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships; these symptoms seem to suggest an 
increased level of disability consistent with occupational and 
social impairment with deficiencies in most areas.

6.  The Veteran's service-connected PTSD has not been shown to be 
so exceptional or unusual as to render the schedular criteria 
inadequate for rating the disability.


CONCLUSIONS OF LAW

1.  The June 21, 2010 Board decision addressing the issues of a 
rating in excess of 50 percent for PTSD, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321, and a TDIU due to 
service-connected PTSD, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b) is vacated.  38 U.S.C.A. 
§ 7104(a)(West 2002); 38 C.F.R. § 20.904 (2009).  

2.  For the period prior to May 12, 2010, the criteria for a 
rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2009).

3.  From May 12, 2010, the criteria for a 70 percent rating for 
PTSD are met.         38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & West Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).

4.  The criteria for an increased rating for PTSD, on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321, are not met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2009).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 
(2009).  

As mentioned above, on June 21, 2010, the Board denied the 
Veteran's claim for a rating in excess of 50 percent for PTSD, to 
include on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321, and remanded the Veteran's claim for a TDIU due to 
service-connected PTSD, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b).  In this case, in June 2010, the 
Veteran's representative submitted additional evidence in support 
of the Veteran's claim, including a May 2010 VA treatment record 
pertinent to the claims on appeal.  Records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Accordingly, the Board must therefore vacate 
the June 21, 2010 decision/remand, and enter a new 
decision/remand, as follows. 

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an December 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for an increased 
rating for service-connected PTSD, what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA; this letter also provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations.  The February 2008 
rating decision reflects the initial adjudication of the claim 
after issuance of this letter.  Hence, the December 2007 letter-
which meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.

The Board notes that a June 2008 post-rating letter and the April 
2008 SOC set forth the relevant rating criteria for evaluating 
the Veteran's PTSD; this notice suffices, in part for 
Dingess/Hartman.  After issuance of the above-described notice, 
and opportunity for the Veteran to respond, the July 2008 and 
October 2008 supplemental SOCs (SSOCs) reflect readjudication of 
the claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of this latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service and VA 
treatment records, Social Security Administration records, and 
the reports of June 2007 and January 2008 VA examinations.  Also 
of record and considered in connection with this matter are 
various written documents provided by the Veteran, his wife, and 
by his representative, on his behalf.  The Board also finds that 
no additional RO action to further develop the record on the 
claim for an increased rating for PTSD is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

III.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods, pertinent to the December 
2007 claim for increase.

The rating for the Veteran's PTSD has been assigned pursuant to 
Diagnostic Code 9411.  However, the actual criteria for rating 
the Veteran's disability are set forth in a General Rating 
Formula for evaluating psychiatric disabilities other than eating 
disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

The relevant medical evidence describing the severity of the 
Veteran's service-connected PTSD disorder during this period 
includes several outpatient treatment records from the VA Medical 
Center (VAMC), Social Security Administration records, and 
reports of June 2007 and January 2008 VA examinations.  The Board 
has also considered the Veteran and his wife's statements of 
record, including their testimony during the May 2010 hearing.

VA outpatient medical records from a psychotherapy appointment in 
February 2007 reveal that the Veteran continued to experience 
nightmares of combat trauma when stimulated by exposure to media 
events of the war.  The Veteran felt strong guilt about events 
that had occurred during service.  The Veteran reported a habit 
of sharpening knives.  Other reported symptoms included variable 
sleep, hypervigilance, phobia of crowds, chronic irritability, 
and an explosive temper.  The Veteran described great difficulty 
when working in getting along with authority figures, and noted 
that he had no friends other than his family.  The Veteran had a 
strong sensitivity to ridicule, slight, and rejection.

On examination, thoughts were coherent, organized, and logical.  
The psychologist noted that the Veteran suffered from significant 
reliving of traumatic events, much apprehensive thinking, and 
worried ruminations.  Speech was normally paced and goal 
directed.  Mood was anxious/depressed and affect was constricted.  
Concentration was adequate.  Activity level was marginal.  Sleep 
was variable.  Suicidal and homicidal ideation were denied.  The 
Veteran actively participated in the session and appeared to 
comprehend the content and aim of discussion.  The Veteran 
reported no longer being able to work.  The psychologist opined 
that the Veteran was unable to sustain gainful employment, 
reasoning that neurobiological mechanisms that normally regulate 
stable mood and arousal had degraded to the extent that the 
Veteran required a very low stress lifestyle to assist him in 
maintaining stable mood, arousal, and behavior.  At this time in 
his life, minor challenges often exceeded his very modest stress 
and frustration tolerance of limits, and elicited mental 
confusion and hyperarousal leading to fight or flight behavior.

VA outpatient medical records from January 2007 through August 
2007 reveal that the Veteran was receiving regular group and 
individual counseling for PTSD.  The Veteran denied suicidal or 
homicidal ideation.  He was often neatly groomed.  Thoughts were 
mainly coherent, organized, and logical.  Positive coping 
perspective predominated.  Speech was normally paced and goal 
directed.  Mood ranged from depressed and anxious to improved.  
Concentration was variable, and activity level was good.  The 
Veteran was responding well to psychotropic medications.  Sleep 
was often interrupted, but had improved by June 2007.  A GAF 
score of 60 was assigned in March 2007.

On VA examination in June 2007, the Veteran reported having a 
good relationship with his family.  He stated that he had 
acquaintances, but he had no friends.  A history of suicide 
attempts was denied.

On mental status examination, the Veteran was casually dressed 
with unremarkable psychomotor activity.  His affect was 
constricted, and speech was unremarkable.  The Veteran was 
oriented to person, time, and place.  Mood was labile, and the 
Veteran's attitude was guarded toward the examiner.  The Veteran 
struggled to maintain concentration.  Thought process was 
unremarkable.  The Veteran had no delusions, exhibited 
appropriate behavior, and judgment and insight were intact.  No 
inappropriate behavior was found.  The Veteran had trouble with 
insomnia.  Moderate panic attacks were reported to occur 
frequently, lasting briefly.  Homicidal and suicidal ideation 
were denied.  No episodes of violence were reported; the Veteran 
noted that his prescription psychotropic medication had improved 
his angry outbursts.  The Veteran was able to maintain personal 
hygiene, and had slight to moderate problems with activities of 
daily living.  Remote and recent memory were normal, and 
immediate memory was mildly impaired.  

The Veteran was found to have recurrent and intrusive distressing 
recollections of his stressing events, including images, 
thoughts, or perceptions.  Intense psychological distress 
occurred with exposure to internal or external cues that 
symbolized or resembled an aspect of the traumatic event.  The 
Veteran maintained an effort to avoid thoughts, feelings, or 
conversations associated with the trauma and efforts to avoid 
activities, places, or people that aroused recollection of the 
trauma.  The Veteran had markedly diminished interest or 
participation in significant activities, a feeling of detachment 
or estrangement from others, and a sense of a foreshortened 
future (e.g., did not expect to have a career, marriage, 
children, or normal life span).  The Veteran had difficulty 
falling or staying asleep, irritability, outbursts of anger, 
difficulty concentrating, hypervigilance, and exaggerated startle 
response.  The Veteran's symptoms were described as moderate to 
severe and chronic.  The Veteran had retired in April 2003 due to 
age.  The Veteran was diagnosed with chronic PTSD, and assigned a 
GAF score of 55.  The examiner noted that there was not total 
occupational and social impairment, although symptoms resulted in 
deficiencies in judgment, thinking, and mood.

VA outpatient medical records from a psychotherapy appointment in 
August 2007 reveal that the Veteran continued to experience 
dissociative flashbacks of a helicopter crash and an explosion 
that he witnessed during Vietnam.  Sleep was impaired, with 
frequent awakening, but had improved since taking medications.  
Concentration was variable, and he was unable to finish certain 
projects around the home.  The Veteran was hypervigilent and 
avoidant of very crowded situations.  He had exaggerated startle 
response to sudden, unexpected loud noise.  He experienced 
frequent irritability, with a low frustration tolerance.  The 
Veteran avoided contact of anything that can be anticipated to 
remind him of Vietnam.  Lost interest in activities was noted.  
The Veteran had constricted affect and was only able to express 
affection toward his immediate family.  He felt detached and 
estranged from people; as a result, he had no close friends.  

On mental status examination, thoughts were coherent, organized, 
and logical.  The psychologist noted that the Veteran suffered 
from significant reliving and threat based perceptions.  Speech 
was normally paced and goal directed.  Mood was irritable and 
affect was constricted.  Concentration was variable.  Activity 
level was good.  Sleep was broken.  Suicidal and homicidal 
ideation were denied.  The Veteran actively participated in the 
session and appeared to comprehend the content and aim of 
discussion.  The Veteran had been out of work for the past five 
years and noted that he did not get along with many of the men 
from work.  The psychologist opined that the Veteran was unable 
to sustain gainful employment, for the same reasoning as his 
February 2007 opinion.

On VA examination in January 2008, the Veteran reported 
experiencing flashbacks, intrusive memories, intermittent anxiety 
attacks (frequently precipitated by watching news or war movies 
which he tended to avoid), poor sleep, avoidance of crowds, 
social isolation, mood swings, irritability, and a fair to below 
normal energy level.  The Veteran saw a psychologist once a month 
and attended therapy sessions once a week.  While group therapy 
was not very helpful, the Veteran reported that the sessions with 
his psychologist resulted in improvement.  The Veteran noted that 
he experienced less frequent flashbacks, about one per month or 
every few months.  Sleep was still interrupted, and the Veteran 
reported anxiety attacks, with no chest pain, difficulty 
breathing, numbness, or impending doom.

The Veteran had worked as a plumber all his life since separation 
from service, stating that he retired in 2003.  He reported no 
problems with activities of daily living.

On mental status examination, the Veteran was casually dressed 
and cooperative.  His affect was slightly constricted, and speech 
was normal speed and volume slightly low.  The Veteran denied 
delusions, hallucinations, obsessions, compulsions, and 
hypochondriasis.  He reported some phobic avoidance to crowds, 
helicopters, and war movies.  The Veteran was alert and oriented 
to time, place, and person.  Concentration was adequate.  Insight 
was good, and judgment was not grossly impaired.  Homicidal and 
suicidal ideation were denied.  The Veteran was diagnosed with 
chronic PTSD, and assigned a GAF score of 60.  Social impairment 
was noted to be moderate, and occupational impairment was noted 
to be mild.

VA outpatient medical records from a psychotherapy appointment in 
March 2008 reveal that the Veteran appeared to be in a greater 
degree of agitated depression due to VA's denial of an increased 
rating for his PTSD.  The Veteran reported weekly panic attacks.  
Self-destructive behavior was denied, and the Veteran remained 
committed to his treatment plan.  The Veteran's medication was 
slightly increased due to the increased panic attacks.  The 
Veteran was diagnosed with chronic PTSD, and assigned a GAF score 
of 55.

Treatment records from the VAMC from March 2008 through June 2010 
reveal that the Veteran reported increased panic attacks and 
depression.  Suicidal and homicidal ideation were often denied.  
Thoughts were coherent, organized, and reality-based.  Speech was 
often relevant and goal directed.  The Veteran's mood was 
normally anxious.  The Veteran was casually dressed, with good 
grooming and hygiene.  Judgment and insight were noted as good.  
In March 2008, the Veteran was assigned a GAF score of 55, and in 
April 2009, the Veteran was assigned a GAF score of 60.  In July 
2009, the psychiatrist noted that the Veteran occasionally 
expressed suicidal ideation, but at the appointment, he denied 
any such ideation.  A GAF score of 55 to 60 was assigned.

A May 2010 psychology note from the Veteran's VA treating 
psychologist revealed that the Veteran had been receiving 
treatment for chronic PTSD for six years.  The Veteran was 
currently treated in psychiatric chemotherapy, psychotherapy, and 
group therapy.  The Veteran's continued to experience chronic 
symptoms including reliving symptoms.  He reported experiencing 
dissociative flashback experiences episodically, including during 
the night.  The Veteran reported hyperarousal.  He experienced 
sleep disturbance and reported getting four hours of sleep with 
the assistance of medication to assist him in sleeping.  Chronic 
irritability and episodic explosive anger were reported.  The 
Veteran complained of poor concentration and memory, severe 
hypervigilance (triggering panic attacks in crowds), exaggerated 
startle response, and markedly diminished interest or 
participation in significant activities, and a feeling of 
detachment or estrangement from others.  The Veteran had 
restricted range of affection, and emotions were dominated by 
feelings of irritability, anger, anxiety, depression, 
frustration, and numbness.  He reported having no capacity for 
feeling emotions of warmth, tenderness, or affection towards 
people.  The Veteran had a sense of a foreshortened future.  He 
lived from day to day, and did not want to think about his 
problems.

The psychologist found occupational and social impairment, with 
deficiencies in most areas such as work and family relationships.  
There were problems with thinking (poor focus and poor 
concentration), and depressed, angry feelings.  The Veteran had 
panic attacks and depression affecting the ability to function 
appropriately, independently, and effectively.  He had impaired 
impulse control, such as unprovoked irritability.  There was 
neglect of personal appearance and hygiene.  The Veteran had 
difficulty in adapting to stressful circumstances, including work 
or a work-like setting.  The Veteran had an inability to 
establish and maintain effective relationships.

The psychologist found that the Veteran was, in his opinion, 
unemployable.  Neurobiological mechanisms that normally regulate 
stable mood and around had degraded to the extent that the 
Veteran required a very low stress lifestyle to assist him in 
maintaining stable mood, arousal, and behavior.  At this time in 
the Veteran's life, minor challenges often exceeded his very 
modest stress and frustration tolerance limits, and elicited 
mental confusion and hyperarousal leading to fight or flight 
behavior.  The Veteran was diagnosed with chronic PTSD and 
assigned a GAF score of 38.  His score was based on breaks in 
reality testing in the form of dissociative flashback.  Major 
impairment was found in family, social, and occupational 
functioning.

During the May 2010 Board hearing, the Veteran's wife described 
his symptoms as constant forgetfulness, anxiety, depression, and 
isolation.  The Veteran did not like to be around crowds.  He 
often became verbally combative with people.  The Veteran had 
stopped attending group counseling because he did not get along 
with other members of the group.

Considering the evidence in light of the above, the Board finds 
that the preponderance of the evidence reflects that prior to May 
12, 2010,  the criteria for rating in excess of 50 percent for 
service-connected PTSD have not been met.

As indicated above, prior to May 12, 2010, the Veteran's 
psychiatric symptoms were manifested, primarily, by complaints of 
irritability, nightmares, flashbacks, sleep disturbance, panic 
attacks, outbursts of anger, hypervigilance, and social 
isolation.  The Veteran did not present with abnormal speech, 
judgment, or thinking on examination.  The Veteran's speech was 
often goal directed.  He was always casually dressed and well-
groomed.  Delusions, hallucinations, obsessions, compulsions, and 
hypochondriasis were repeatedly denied.  The Veteran was always 
alert and oriented to time, place, and person.  Concentration was 
sometimes mildly impaired.  Homicidal and suicidal ideation were 
consistently denied.

The record reflects that the Veteran reported some phobic 
avoidance to crowds, helicopters, and war movies.  On several 
occasions the Veteran complained of having flashbacks and 
nightmares, but at his most recent VA examination, he noted that 
flashbacks occurred once a month or once every few months.  The 
Veteran's symptoms improved due to his medication.  Panic attacks 
occurred frequently, but were not accompanied by chest pain, loss 
of breath, or dizziness.

The preponderance of the aforementioned medical evidence reflects 
that, prior to May 12, 2010 and pertinent to the December 2007 
claim for increase, the Veteran's psychiatric symptoms have 
primarily included irritability, nightmares, flashbacks, sleep 
disturbance, panic attacks, outbursts of anger, hypervigilance, 
and social isolation, which have resulted in no more than 
occupational and social impairment with reduced reliability and 
productivity.  This is a level of occupational and social 
impairment consistent with the currently assigned 50 percent 
disability rating.

At no point has the Veteran's PTSD met the criteria for at least 
the next higher, 70 percent, rating for this time period.  As 
noted above, under the General Rating Formula, a 70 percent 
rating is warranted when there is occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  However, the objective medical evidence 
does not show such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting ability to function independently, 
appropriately and effectively; spatial disorientation; or neglect 
of personal appearance and hygiene that are characteristic of the 
70 percent rating.

The Veteran has had documented symptoms of difficulty in 
establishing and maintaining effective social relationships and 
difficulty adapting to stressful circumstances (including work or 
in a worklike setting).  Furthermore, the Veteran's treating 
psychologist noted that the Veteran would be unemployable due to 
his low tolerance of stress.  Although the Veteran has shown 
difficulty in establishing social relationships and work 
relationships, the competent medical evidence reflects that he 
appears to have a good relationship with his family (although the 
Board acknowledges that the relationship requires a great deal of 
effort to maintain, according to his wife's October 2007 lay 
statement).  Moreover, on both VA examinations, the Veteran was 
found to be not totally occupationally and socially impaired due 
to his PTSD.  Instead, the Veteran was found to be only mildly 
occupationally impaired and moderately socially impaired at his 
most recent VA examination in January 2008.

While the Board finds that the Veteran's treating psychologist's 
statements of unemployability conceivably suggests more 
significant impairment than what is contemplated in the 50 
percent rating assigned prior to May 12, 2010, the Board finds 
that the evidence, as a whole, demonstrates that the Veteran's 
service-connected PTSD has been no more than 50 percent disabling 
based on his symptomatology and behavior on several mental status 
examinations.  The Board further notes that the Veteran's 
occupational and social impairment are contemplated in the 
assigned 50 percent disability rating.

The Board also finds that none of the assigned GAF scores, alone, 
provides a basis for assignment of any higher rating for the 
Veteran's service-connected PTSD prior to May 12, 2010.  The 
assigned GAF scores of record during this period were 60 (in 
March 2007), 55 (in June 2007), 60 (in January 2008), and 55 (in 
March 2008).

Under the DSM-IV, GAF scores from 51 to 60 are indicative of 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers).

The GAF scores of 55 and 60 clearly reflect even less impairment 
than that contemplated in the current 50 percent rating; hence, 
these scores provide no basis for an increased rating.

Under the circumstances of this case, the Board finds that, 
pertinent to the current claim for increase, the preponderance of 
the evidence of record regarding the Veteran's PTSD 
symptomatology has more nearly approximated the criteria for the 
50 percent rather than 70 percent rating, for the period prior to 
May 12, 2010.  See 38 C.F.R. § 4.7.  As the criteria for the next 
higher, 70 percent, rating are not met for this time period, it 
follows that the criteria for an even higher rating (100 percent) 
likewise are not met.

However, the Board also finds that, with resolution of all 
reasonable doubt in the Veteran's favor, the criteria for a 70 
percent rating are met since the date of the psychology note 
documenting severe symptomatology and a significant decrease in 
the Veteran's GAF score (May 12, 2010).

Collectively, the aforementioned medical evidence reflects that 
from May 12, 2010, the Veteran's PTSD has been manifested by 
avoidance, hyperarousal, intrusive thoughts, nightmares, 
difficulty sleeping, anger control problems, neglect of personal 
appearance and hygiene, poor concentration, a lack of capacity 
for emotions and an inability to establish and maintain effective 
relationships.  These symptoms support a 70 percent rating.  A 70 
percent rating is also supported by the May 2010 psychology 
report, where the Veteran's impairment on family, social, and 
interpersonal functioning was described as "major."  The VA 
treating psychologist assigned a GAF score of 38 in the report, 
which is indicative of major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood.  
Thus, the evidence reasonably establishes that the Veteran's 
symptoms result in occupational and social impairment with 
deficiencies in most areas to include work, family relations, 
other social relations, mood and judgment.

In this case, the extent and severity of the Veteran's actual 
PTSD symptoms reported and/or shown throughout the record are 
suggestive of occupational and social impairment with 
deficiencies in most areas, including work, family relations, 
other social relations, mood and judgment, the level of 
impairment contemplated in the higher, 70 percent, rating.

While the medical evidence does not reflect such symptomatology 
as obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively and spatial 
disorientation, the Board emphasizes that the symptoms noted in 
the rating schedule are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular disability rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Thus, although not all of the listed symptoms compatible with a 
70 percent rating have been demonstrated in this case, the Board 
concludes that the type and degree of symptomatology contemplated 
for a 70 percent rating appear to be demonstrated from the date 
of the May 12, 2010 psychological summary report.  Given this, 
and resolving all reasonable doubt in the Veteran's favor (see 
38 U.S.C.A. § 4107(b) and 38 C.F.R. §§ 3.102, 4.3), the Board 
finds that the criteria for a 70 percent rating for PTSD are met 
from May 12, 2010.

At no point has the Veteran's PTSD met the criteria for at least 
the next higher, 100 percent, rating for this time period.  As 
noted above, under the General Rating Formula, a 100 percent 
rating is warranted when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  However, the 
objective medical evidence, as well as the Veteran's own reported 
symptoms, does not reflect any such symptoms that are 
characteristic of, or equivalent in severity to, a 100 percent 
rating.

While the Board finds that the Veteran's treating psychologist's 
statements of unemployability conceivably suggests more 
significant impairment than what is contemplated in the 70 
percent rating assigned, from May 12, 2010, the Board finds that 
the evidence, as a whole, demonstrates that the Veteran's 
service-connected PTSD has been no more than 70 percent disabling 
based on his symptomatology as described by his treating 
psychologist.  The Board further notes that the Veteran's major 
occupational and social impairment are contemplated in the 
assigned 70 percent disability rating.

As a final point, it is noted that, in analyzing this claim, the 
Board has considered the rating criteria in the General Rating 
Formula for Mental Disorders not as an exhaustive list of 
symptoms, but as examples of the type and degree of the symptoms, 
or effects, that would justify a particular rating. The Board has 
not required the presence of a specified quantity of symptoms in 
the rating schedule to warrant a higher rating for PTSD.  See 
Mauerhan, 16 Vet. App. 436.

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point since the Veteran's December 2007 claim 
for increase, has the disability been shown to be so exceptional 
or unusual as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to in the 
April 2008 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including 
marked interference with employment and frequent periods of 
hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The rating 
schedule fully contemplates the described symptomatology, and 
provides for ratings higher than that assigned based on more 
significant functional impairment.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has applied the benefit-of-the doubt doctrine in 
determining that, from May 12, 2010, the criteria for a 70 
percent rating are met, but finds that the preponderance of the 
evidence is against assignment of any higher rating before and 
after that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The June 21, 2010, Board decision addressing the issues of a 
rating in excess of 50 percent for PTSD, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321, and a TDIU due to 
service-connected PTSD, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b), is vacated.  

Prior to May 12, 2010, a rating in excess of 50 percent for PTSD 
is denied. 

From May 12, 2010, a rating of 70 percent for PTSD is granted, 
subject to the legal authority governing the payment of 
compensation benefits.

An increased rating for PTSD, on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321, is denied. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a TDIU due to service-connected PTSD, to 
include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 4.16(b), is warranted.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 
4.16(b).

The Veteran's lone service-connected disability is PTSD, for 
which a 70 percent rating has been assigned from May 12, 2010.  
Consequently, the percentage requirement of 4.16(a) were not met 
prior to May 12, 2010.  However, as noted, entitlement to a TDIU, 
on an extra-schedular basis (per 38 C.F.R. § 4.16(b)), may 
nonetheless be established for this period, if the Veteran is 
shown to be unemployable by reason of his service-connected 
disability.

During the February 2010 Board hearing, and in correspondence 
submitted by a VA psychologist, the Veteran and his 
representative appeared to raise a claim for a TDIU.  The VA 
psychologist opined that the Veteran is unemployable due to his 
service-connected PTSD.  However, the January 2008 VA examiner 
opined that the Veteran was mildly occupationally impaired and 
was retired due to age, not PTSD.

Given the Veteran's request for a total rating, and the medical 
records indicating that the Veteran is unemployable due to PTSD, 
on these facts, the claim for a TDIU is essentially a component 
of the claim for a higher rating for PTSD.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) (holding that where a veteran submits 
evidence of a medical disability, makes a claim for the highest 
rating possible, and submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO has 
not adjudicated a claim for a TDIU, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 4.16(b).  Under these 
circumstances-to include the medical evidence suggesting 
unemployability-the RO should, after giving the Veteran an 
opportunity to file a formal claim for a TDIU, and completing the 
other actions noted below, adjudicate the matter of the Veteran's 
entitlement to a TDIU, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid 
prejudice to the Veteran.  See e.g., Bernard v. Brown, Vet. App. 
384 (1993).

On remand, the RO should obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the VAMC in 
Wilkes-Barre, Pennsylvania, dated through June 22, 2010.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain from the above-noted facility all 
outstanding records of VA treatment and/or evaluation of the 
Veteran since June 22, 2010.  The RO should follow the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities. 

Further, to ensure that all due process requirements are met, the 
RO should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the Veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is  hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Wilkes-
Barre VAMC all outstanding pertinent records 
of evaluation and/or treatment of the 
Veteran, since June 22, 2010.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

2.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to service-
connected PTSD.

3.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran furnish any additional information 
and/or evidence pertinent to the claim for 
TDIU.

The RO's letter should specifically explain 
how to establish entitlement to a TDIU, to 
include on an extra- schedular basis pursuant 
to 38 C.F.R. § 4.16(b).  The RO's letter 
should also clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a TDIU, to include 
on an extra-schedular basis pursuant to 38 
C.F.R. § 4.16(b), in light of all pertinent 
evidence and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied. The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


